In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-17-00069-CR
                              NO. 09-17-00070-CR
                           ____________________

                            LUIS GAMA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________            ______________

                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                     Trial Cause Nos. 12-14065, 12-14137
________________________________________________________            _____________

                          MEMORANDUM OPINION

      Luis Gama appeals from the judgments rendered by the Criminal District

Court in trial court cause numbers 12-14065 (delivery of a controlled substance),

and 12-14137 (possession of a controlled substance), both first-degree felonies. See

Tex. Health & Safety Code Ann. §§ 481.112(d), 481.115(f) (West 2017). Both of

Gama’s convictions are based on Gama’s plea agreements with the State. After

Gama appealed the convictions, the attorney the trial court appointed to represent

him in his appeals filed Anders briefs, which contend that no arguable grounds exist
                                         1
to support a decision reversing Gama’s convictions. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      The records in the trial court that are relevant to Gama’s convictions show that

in 2012, in each of Gama’s cases, Gama entered guilty pleas to the allegations in his

indictments pursuant to his plea agreements with the State. In the hearing in which

Gama pleaded guilty, the court deferred finding Gama guilty, and then placed Gama

on community service for ten years. Approximately five years later, the State filed

motions in both of Gama’s cases asking the trial court to revoke its decisions placing

Gama on community supervision. The State’s motions to revoke allege that Gama

violated one of the conditions imposed on him by the trial court in its community

supervision order.

      In February 2017, the trial court conducted a hearing in which it considered

both of the State’s motions. Gama pled “true” to the allegations in the State’s

motions to revoke, both of which alleged that Gama had violated one of the terms of

his supervision orders. The trial court revoked its orders placing Gama on

community supervision, found Gama guilty of delivery of a controlled substance and

possession of a controlled substance, sentenced Gama to serve ten-year sentences in

each case, and ordered that Gama serve his sentences concurrently.

      The briefs that were filed by the attorney appointed to represent Gama in his

appeals present counsel’s professional evaluation of the records that are relevant to

                                          2
Gama’s convictions. In both briefs, Gama’s counsel concludes that no error occurred

in the proceedings in the lower court. After receiving the Anders briefs filed in

Gama’s appeals, we allowed Gama to have additional time to review the record to

file a pro se brief. Gama did not do so.

      After reviewing the records on appeal, we agree with the conclusion of

Gama’s attorney that no arguable error can be advanced on his behalf to support his

appeals. We also conclude that no necessity exists requiring the appointment of new

counsel to re-brief Gama’s appeals. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991) (requiring the court of appeals to appoint other counsel only if it

determines that there were arguable grounds for the appeal). Based on the records

before us in the appeals, we conclude that Gama’s appeals are frivolous. See Anders,
386 U.S. at 743. Accordingly, we affirm the trial court’s judgments.1

      AFFIRMED.


                                                   _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on January 2, 2018
Opinion Delivered January 10, 2018
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.

      1
        Gama may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           3